                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA


ADRIAN CROSS,
                                                       ORDER ADOPTING & AFFIRMING
                       Plaintiff,                      REPORT & RECOMMENDATION

v.                                                          Case No. 6:18cv81DAK-DBP

ROB FRAZIER, ET AL.,                                          Judge Dale A. Kimball
                                                          Magistrate Judge Dustin B. Pead
                       Defendants.




       This case was assigned to United States District Judge Dale A. Kimball, who referred it

to United States Magistrate Judge Dustin Pead under 28 U.S.C. § 636(b)(1)(B). On April 9,

2019, Magistrate Judge Pead issued a Report and Recommendation concluding that: (1)

Defendant Cooper’s pending Motion to Dismiss the Amended Complaint (Dkt No. 29) be

granted; and (2) Plaintiff’s Amended Complaint (Dkt. No. 25) is deficient under the court’s 28

U.S.C. § 1915 screening review and Plaintiff should filed an Amended Complaint within thirty

days to cure those deficiencies.

       The Report and Recommendation notified Plaintiff to file any objection to the Report and

Recommendation within fourteen days of receiving it. On April 16, 2019, Plaintiff filed an

Objection to Report and Recommendation and Supporting Affidavit as well as a Motion to

Amend Petition.

       Plaintiff objects to the Report and Recommendation’s finding that Plaintiff had not

alleged an affirmative link between Dr. Cooper and his federal civil rights claim for inadequate

medical treatment. Although Plaintiff alleged that he did not once see or speak to Dr. Cooper
while he was at Muskogee County Jail, Plaintiff points out that the Amended Complaint does

allege that a nurse stated that Dr. Cooper ordered Plaintiff’s blood thinners to be discontinued,

pending another blood test. Plaintiff argues that this allegation shows that Dr. Cooper was

involved in Plaintiff’s medical treatment. However, the allegation does not link Dr. Cooper to a

claim of inadequate medical treatment. The Amended Complaint alleges that Dr. Cooper

discontinued the blood thinners because Plaintiff’s blood was extremely thin and he was at risk

of internal bleeding. The Amended Complaint then states that a nurse erroneously restarted the

blood thinners before his blood was retested. The only allegation against Dr. Cooper, therefore,

alleges adequate medical treatment, not inadequate medical treatment. As explained in the

Report and Recommendation, Plaintiff may not name an individual as a defendant based solely

on supervisory status. The facts alleged do not plausibly support a claim against Dr. Cooper for a

violation of Plaintiff’s constitutional rights. Because Plaintiff’s Amended Complaint fails to

state a federal civil rights claim against Dr. Cooper, Magistrate Judge Pead correctly concluded

that Dr. Cooper’s Motion to Dismiss should be granted.

       In response to the Report and Recommendation, Plaintiff also filed a Motion to Amend

Petition. Plaintiff did not specifically object to the Report and Recommendation’s findings of

deficiencies in the Amended Complaint. The Motion to Amend appears to be a concession that

the Report and Recommendation was correct. The court will allow the Magistrate Judge to

determine whether the proposed Amended Complaint cures the deficiencies of the prior

Amended Complaint.

       The court hereby adopts and affirms the Report and Recommendation as the Order of the

court. Accordingly, (1) Defendant Cooper’s pending Motion to Dismiss the Amended Complaint

(Dkt No. 29) is granted; and (2) Plaintiff’s Amended Complaint (Dkt. No. 25) is deficient under

                                                 2
the court’s 28 U.S.C. § 1915 screening review. The Magistrate Judge will determine whether

Plaintiff’s Motion to Amend Petition (Dkt. No. 42) cures the deficiencies of the prior Amended

Complaint under the court’s 28 U.S.C. § 1915 screening review.

       DATED this 22nd day of April, 2019.

                                             BY THE COURT:




                                             DALE A. KIMBALL
                                             United States District Judge




                                                3
